DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 01/28/2020.  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/13/2020, 04/05/2021 and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmission of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: 
Referring to paragraph [0033], reference is made to “ICI driver” and “Ku drivers”.  The terms “ICI” and “Ku”, which are presumed to be abbreviations, lack definition and their meaning is not apparent from the context of the paragraph.  
Referring to Table 2 (page 9), the parenthetical phrase “(what is the percent solids)” is not understood and appears to pose an unanswered query, inasmuch as no value for percent solids is provided in the table.  
Clarification and appropriate correction of the specification is required.  
Objection – Claims
	Claims 4 and 14 are objected to because of the following informalities:
	Regarding Claims 4 and 14, the word “that” following “resin” appears superfluous and should be deleted so that the relevant text reads, “the film-forming resin includes …”.
	Regarding Claim 4, the word –copolymer-- should be inserted after “styrene-butadiene” for consistency with parent claim 1.  
	Claim 19 is objected to because of the following informalities: the apparent omission of --, wherein-- after “claim 17” (cf., claim 11). 
Appropriate correction of the above-noted claims is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 and 18, the phrase "and the like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding Claims 11 and 19, the terms “low” and “high” are relative terms which render the claims indefinite.  Said terms are not defined by the claim and the specification fails to provide a standard or criteria for ascertaining the requisite degree of shear intended to be modified by the respective “rheology modifier” claimed.  Instead, the specification merely mentions “low shear” and “high shear” rheology modifiers in describing an exemplary peelable paint composition (para [0033]) and peelable paint formulations (Table 1) but provides no quantifying definitions for “low” or “high” or any standard for ascertaining the requisite degree of shear modification to be achieved by the respective additives. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesa et al (WO 2018/067859 A1).
	Regarding Claims 1 and 12, Mesa et al have already disclosed a peelable paint composition for forming a peelable coating on a substrate (Abs. – peelable white film formed on surface of a paint spray booth; and [0056]), the peelable coating comprising:
	a polysiloxane resin (Table 1 ([0064]) – peelable white paint booth formulation comprising BYK 024 (described as mix of polysiloxane and hydrophobic solids in polyglycol));
	a film-forming resin that includes a component selected from the group consisting of styrene-butadiene copolymer, polyvinyl butyral, and combinations thereof (id. - peelable white paint booth formulation comprising polyvinyl butyral dispersion as film former); 
	titanium oxide (id., - peelable white paint booth formulation comprising sulfate process rutile titanium dioxide as pigment); and 
	water (id. - peelable white paint booth formulation comprising water as solvent). 
	Regarding Claims 9, 10, 17 and 18, Mesa et al disclose the peelable paint composition of claims 1 and 12, respectively, as discussed above.  Mesa et al further disclose wherein:
	the polysiloxane resin is present in an amount from about 1 to 20 weight percent of the total peelable paint composition (Table 1 ([0064]) - peelable white paint booth formulation comprises 0.5 % BYK 024 in Illustrative Embodiment, upon which the claimed endpoint value of “about 1” is considered readable);  
	the film-forming resin is present in an amount from about 50 to 75 weight percent of the total peelable paint composition (id. - peelable white paint booth formulation comprises 66.4% polyvinylbutyral dispersion in Illustrative Embodiment);
	titanium oxide is present in an amount from about 3 to 15 weight percent of the total peelable paint composition (id. - peelable white paint booth formulation comprises 12% sulfate process rutile titanium dioxide in Illustrative Embodiment),
	with the balance being one or more paint additives and water (id. -  peelable white paint booth formulation comprises water and listed paint additives, e.g., surfactant, thickener, and biocide (per claims 10 and 18)).
Further as to the claimed amount of polysiloxane resin, it is noted that the word “about” does not have a universal meaning in patent claims and must be construed in light of the technological facts of each case.  Pall Corp. v. Micron Separations, Inc., 36 USPQ2d 1225, 1229 (Fed. Cir. 1995). Instantly, there is no evidence that “about 1 … weight percent” would not cover values that are somewhat lower than precisely 1 weight percent, including values as low as 0.5 % as per Mesa et al.  
	Regarding Claim 20, Mesa et al have already disclosed a method comprising: 
	applying a peelable paint composition to a target substrate to form a coated substrate (Abs. – the (protective coating) compositions comprise an aqueous liquid that when applied to a surface of said paint booth dries to form a peelable whit film thereon); and
	allowing the coated substrate to dry (id.), the peelable paint composition comprising:
	a polysiloxane resin (Table 1 ([0064]) – peelable white paint booth formulation comprising BYK 024 (described as mix of polysiloxane and hydrophobic solids in polyglycol));
	a film-forming resin that includes a component selected from the group consisting of styrene-butadiene copolymer, polyvinyl butyral, and combinations thereof (id. - peelable white paint booth formulation comprising polyvinyl butyral dispersion as film former); and
	water (id. - peelable white paint booth formulation comprising water as solvent). 	
	

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkis et al (WO 2016/061058 A1), alone or in view of TRP Polymer Solutions – What is Styrene-Butadiene Rubber? (hereinafter, ‘TRP’).  
Regarding Claims 1 and 4, reference to Sarkis et al is directed to a peelable surface coating system for forming a peelable surface coating on a (multi-section) substrate, wherein the peelable surface coating comprises (1) a plurality of strength and flexibility layers and (2) a wear layer ([0009]).  Sarkis et al disclose embodiments wherein the strength and flexibility layer composition can be either waterborne, thus comprising water as claimed, or solvent based ([0094]).  Sarkis et al differ from the present invention in failing to disclose, in a single embodiment, a peelable paint composition comprising, in addition to water, a polysiloxane resin and a film-forming resin that includes a component selected from styrene-butadiene copolymer, polyvinyl butyral, and combinations thereof.  Nevertheless, Sarkis et al do teach an embodiment wherein the strength and flexibility layer may comprise at least one member selected from the group consisting of polyurethane made from polyester diol, polyurethane made from polycarbonate diol, polyurethane made from polyether diol, polyurethane/polyalkyl methacrylate hybrid, styrene/butadiene random copolymer, hydrogenated styrene/butadiene block copolymer, RTV silicone rubbber, copolymer made from multi-functional alkoxy silanes and polydimethylsiloxane; and wherein the strength and flexibility layers can exhibit an average Konig harness value of less than 40 seconds, or from 1 to 40 seconds, or from 3 to 35 seconds, or from 5 to 30 seconds ([00106]-[00107]; page 79, Claim 4).  As such, Sarkis et al suggest the viability of a combination (“at least one member”) of the listed members and list a polysiloxane (polydimethylsiloxane) and styrene/butadiene random copolymer among a finite number of alternative choices for the strength and flexibility layer composition.  The disclosed alternatives are seen to constitute an acceptable number to form a reasonable expectation of success (see MPEP 2143(E)) such that those of ordinary skill may select a combination of polydimethylsiloxane and styrene-butadiene copolymer, as claimed, through routine testing on the basis of the identified alternative materials and for the purpose of adjusting the average Konig hardness value of the strength and flexibility layers to a particular desired value within the prescribed range.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify the peelable surface coating of Sarkis et al by including in the waterborne strength and flexibility layer, polydimethylsiloxane (as polysiloxane resin) and styrene-butadiene random copolymer (as film-forming resin), motivated by a reasonable expectation of success.   
Regarding Claims 5 and 6, Sarkis et al render obvious the peelable paint composition of claim 1 as discussed above, wherein the film-forming resin includes styrene-butadiene random copolymer.  Sarkis et al is silent as to specific weight percentages of styrene and butadiene in the random copolymer. However, the commercial utility of styrene-butadiene random copolymer having a composition of monomers within the claimed ranges, specifically a copolymer of butadiene (75%) and styrene (25%) where the monomers are randomly repeated along the polymer chains, is well-known in the art as confirmed by TRP (see 1st page, third para).  Thus, upon selecting a styrene/butadiene random copolymer for inclusion in the strength and flexibility layer(s) of Sarkis et al, it would further have been obvious to one of ordinary skill in the art to utilize a conventional 25%/75% styrene/butadiene random copolymer composition as per TRP.  
Regarding Claim 20, Sarkis et al disclose a process comprising the claimed steps of applying a peelable paint composition to a target substrate to form a coated substrate ([0031], (I)]; and allowing the coated substrate to dry ([0031], (II)].  Sarkis et al disclose embodiments wherein the strength and flexibility layer composition can be either waterborne, thus comprising water as claimed, or solvent based ([0094]).  Sarkis et al differ from the present method invention in failing to disclose, in a single embodiment, the peelable paint composition comprising: a polysiloxane resin and a film-forming resin that includes a component selected from styrene-butadiene copolymer, polyvinyl butyral, and combinations thereof.  However, based on the reasoning set out above with respect to the corresponding limitations of present claim 1, the position is taken that it would have been obvious to one of ordinary skill in the art to modify the process of Sarkis et al by including in the waterborne strength and flexibility layer, polydimethylsiloxane (as polysiloxane resin) and styrene-butadiene random copolymer (as film-forming resin), motivated by a reasonable expectation of success.   

Claims 1-3, 7, 9, 10, 12, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mesa (WO 2008/063411 A2) as evidenced by BYK-346 Technical Data Sheet (hereinafter, ‘BYK-346 Data Sheet’).   
Regarding Claims 1, 7, 12 and 15, reference to Mesa is directed to peel-off coating compositions comprising one or more polyvinyl butyral film formers and one or more inert fillers/extenders (Abs., [0009]).  As generally disclosed, the coating composition typically comprises an aqueous mixture or solution comprising a polyvinyl butyral and an extender ([0010]).  Mesa concretely discloses illustrative formulations comprising, inter alia, polyvinyl butyral film former as an aqueous dispersion, titanium dioxide pigment and surfactant (Table 2 ([0076]) (for claims 1, 12).  Mesa differs from the present invention in failing to disclose, in a single embodiment, a peelable paint composition comprising a polysiloxane resin in addition to polyvinyl butyral film former and water.  However, Mesa claims embodiments wherein the peel-off coating composition further comprises a surfactant, and wherein the surfactant comprises a siloxane (pp. 25-26, claims 8, 19).  Mesa further teaches embodiments wherein preferred siloxane-based surfactants include BYK® surfactants, e.g., BYK-345, BYK-346, BYK-347, BYK-348, and the like ([0044]).  At least BYK-346 is marketed as a solution of polyether-modified polysiloxane (for claims 7, 15) as evidenced by BYK-346 Data Sheet (see Product Data section).  As such, Mesa would have led one of ordinary skill in the art to select a polyether-modified polysiloxane as surfactant in the aforementioned illustrative formulations, in the expectation of obtaining a coating displaying equivalent peelability and surface protective properties.  Further, the resulting coating composition would comprise a species of polysiloxane resin as claimed, together with polyvinyl butyral film former, a titanium oxide (for claim 12), and water.  
Regarding Claims 2, 3 and 13, Mesa as evidenced by BYK-346 Date Sheet render obvious the peelable coating of claims 1 and 12, respectively, as discussed above. Mesa does not explicitly teach wherein a weight ratio of film-forming resin to the polysiloxane resin is from 5:1 to 40:1 (claims 2, 13) or from 8:1 to 15:1 (claim 3).  However, Mesa does teach that a 50% solids polyvinyl butyral film former typically comprises from about 10% to about 90% (wt. percent) of the protective coating composition before drying ([0025]) and that the total surfactant comprises about 0.01% to about 6.0% of the total composition before drying ([0046]).  The respectively disclosed ranges for polyvinyl butyral film former and total surfactant encompass weight ratios within the claimed ranges, e.g., 15:1 where the coating composition comprises polyvinyl butyral film former and total surfactant in proportions of 90% and 6.0%, respectively (90/6 = 15:1), and it has consistently been held that even a slight overlap in ranges establishes a prima facie case of obviousness. See MPEP 2144.05.  
Regarding Claims 9 and 17, Mesa as evidenced by BYK-346 Date Sheet render obvious the peelable coating of claims 1 and 12, respectively, as discussed above.  Mesa further discloses wherein 
the polysiloxane resin is present in an amount from about 1 to 20 weight percent of the total peelable paint composition (page 26, claim 18 – surfactant is present at up about 5% of said aqueous mixture or solution; and [0044] – preferred siloxane-based surfactants include … BYK-346 (a polyether-modified polysiloxane as per BYK Data Sheet)); 
the film-forming resin is present in an amount from about 50 to 75 weight percent of the total peelable paint composition ([0025] - 50% solids polyvinyl butyral film former typically comprises from about 10% to about 90% (wt. percent) of the protective coating composition before drying … most preferably from about 40% to about 60% of the protective coating composition before drying; 
titanium oxide is present in an amount from about 3 to 15 weight percent of the total peelable paint composition ([0070] – inorganic “white” pigments suitable for this invention include … titanium dioxide; and [0071] – The pigment may be present at about 1% to about 20% … most preferably about 4% to about 6% (e.g., about 4.5%) by weight, of the composition), 
with the balance being one or more paint additives and water (Table 2 [0074] – Illustrative formulations comprise polyvinyl butyral film former as aqueous dispersion, and plasticizer, thickener, pigment, and biocide (as paint additives)).  
Regarding Claims 10 and 18, Mesa as evidenced by BYK-346 Date Sheet render obvious the peelable coating of claims 9 and 17, respectively, as discussed above.  Mesa further discloses wherein the one or more paint additives are selected from the group consisting of pigment extenders, biocides and thickeners, as claimed (Table 2 [0074] – Illustrative formulations comprise specific species of extender, thickener, pigment, and biocide).  
Regarding Claim 20, Mesa disclose a method comprising the claimed steps of applying a peelable paint composition to a target substrate to form a coated substrate ([0014]; and allowing the coated substrate to dry (id.)  Mesa differs from the present method invention in failing to disclose, in a single embodiment, the peelable paint composition comprising a polysiloxane resin in addition to an aqueous mixture or solution comprising a polyvinyl butyral film former.  However, based on the reasoning set out above with respect to the corresponding limitations of present claim 1, the position is taken that it would have been obvious to one of ordinary skill in the art to modify the method of Mesa by selecting a polyether-modified polysiloxane as surfactant in the disclosed illustrative formulations, in the expectation of obtaining a coating displaying equivalent peelability and surface protective properties.  Further, the resulting method would comprise the requisite step of applying a peelable paint composition to a target substrate to form a coated substrate, wherein the peelable paint composition comprises a species of polysiloxane resin as claimed, together with polyvinyl butyral film former and water.  
Conclusion
Claims 8 and 16 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.  Claim 14 would be would be allowable if amended or rewritten to overcome the informality objection set forth in this Office action and to include all the limitations of the base claim and any intervening claim.
 The closest prior art to Mesa et al, Sarkis et al and Mesa, discussed above, does not describe the inventions of instant claims 8, 14 and 16, or provide proper rationale to modify their respective inventions into the invention of instant claim 8, 14 or 16.     
 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-18-22